AGREEMENT AND PLAN OF CORPORATE SEPARATION AND REORGANIZATION (Exhibit A1) This Agreement and Plan of Corporate Separation and Reorgani­zation ("Agreement") is made as of January 29, 2009 by and between Semotus, Inc., a California corporation (“Semotus”), Flint Telecom Group, Inc., a Nevada corporation (“Flint”), and the undersigned shareholder (the “Shareholder”). STATEMENT OF PURPOSE Flint Telecom, Inc. merged with Semotus Solutions, Inc. in October 2008 and continued to operate the historic businesses of each entity under the name Flint Telecom Group, Inc.Flint Telecom, Inc. had operated since 2005 to provide telecom services to the global telecom and media industry (the “Flint Division”) while Semotus Solutions, Inc. had operated since 1993 to provide software for connecting people to critical business systems, information and processes (the “Solutions Division”).For the business reasons described below, the parties have agreed that Flint will transfer the assets described herein constituting the Solutions Division to Semotus, a newly organized California corporation, in exchange for the original issue of one thousand five hundred(1,500) shares of common stock of Semotus, which shall constitute all of the outstanding common stock of Semotus.Flint intends to immediately thereafter transfer the one thousand five hundred (1,500) shares of common stock of Semotus to be acquired by Flint in the manner described above to the Shareholder, in exchange for the number of common Flint shares owned by Shareholder specified on Exhibit “B” (the “Flint Shares”) in a transaction qualifying as a tax-free reorgani­zation under sections355 and 368(a)(1)(D) of the Internal Revenue Code of 1986, as amended (“Code”). PLAN OF REORGANIZATION The parties hereby adopt this plan of reorganization which is intended to effect a tax-free reorganization under sections361(a) and 368(a)(1)(D) of the Code.Pursuant to the terms and provisions of the Agreement hereinafter set forth, the reorganization will consist of: 1.The transfer by Flint of the part of its assets (subject to certain liabilities) which constitute the Solutions Division to Semotus in exchange solely for all the outstanding voting stock of Semotus; and 2.The distribution (“Distribution”) by Flint of all of the Semotus stock to the Shareholder, in exchange for the Flint Shares. AGREEMENT The parties hereby agree as follows: 1.Transfer of Solutions Division to Semotus.Flint agrees to take or Agreement and Plan of Corporate Separation and Reorganization cause to be taken the following action at or prior to the Closing Date as defined herein: (a)Shareholder will cause Semotus to be organized as a California corporation, having articles of incorporation, bylaws and organizational minutes.The corporate name of Semotus shall be Semotus, Inc.The initial issued capitalization of Semotus shall consist solely of one thousand five hundred (1,500) shares of common stock.The initial director of Semotus shall be Anthony LaPine. (b)Flint shall transfer all of the assets and properties, subject to all the liabilities, debts, obligations and contracts, of the Solutions Division to Semotus in exchange for one thousand five hundred (1,500) shares of its common stock.The transfer and assignment of assets shall be by bulk or individual assignments in form and substance satisfactory to Flint. (c)More specifically, the assets transferred to Semotus shall include the real and personal property, accounts receivable, intangibles, prepaid expenses and deposits as are attributable to the Solutions Division, as shown on Exhibit“A.” (d)Semotus shall assume all the liabilities and obligations of Flint that are attributable to or properly allocable to the Solutions Division. (e)Semotus hereby assumes any and all liabilities of the Solutions Division including any unasserted, unknown, or contingent liabilities attributable or arising out of the operation of the Solutions Division. (g)On or before the Closing Date, Flint and Semotus shall ratify and approve this plan of reorganization by a resolution of their Boards of Directors and consents of their share­holders. 2.Transfer of Semotus Stock to The Shareholder.Flint and Shareholder agree to take the following action at or prior to the Closing Date as defined herein: (a)Following the transfer of the Solutions Division to Semotus in exchange for one thousand five hundred (1,500) shares of common stock of Semotus, Flint agrees to transfer the one thousand five hundred (1,500) shares of common stock of Semotus to the Shareholder in exchange for the Flint Shares. (b)Following the transfer of the Solutions Division to Semotus in exchange for one thousand five hundred (1,500) shares of common stock of Semotus, the Shareholder agrees to transfer the Flint Shares to Flint in exchange for Flint’s one thousand five hundred (1,500) shares of common stock of Semotus. 3.Services Agreement.Flint shall make available to Semotus the services of the employees of the Solutions Division pursuant to a cost allocation as may be agreed upon between the parties. Agreement and Plan of Corporate Separation and Reorganization 4.No Representations or Warranties as to Solutions Division.Flint makes no representations or warranties as to its operations or the operations of the Solutions Division.Flint further disclaims all warranties, express or implied, with respect to the assets transferred to Semotus and Semotus will receive all assets from Flint “AS IS”. 5.Employee Benefits/
